Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura US 2013/0314903 in view of Ellis-Fant US PAT 7370991.
	As for claim 1, Nakamura discloses a voice-activated headlamp, comprising: a housing (see device of the Embodiment of Figures 7-9, which comprises the headband and holder of light source) with proximal (end near strap 7) and distal ends (end with body 1 that holds LED); an LED light source (101, Fig 14) disposed in the housing (within 1, which is a part of the device of Fig 9) and arranged such that light from the source is directed outwardly from the distal end of the housing (see light outwardly directed in Fig 13); wherein the proximal end of the housing includes a structure enabling the housing to be head-mounted to a headband or eyeglass frames (holder 7 allow it to be mounted to headband, as shown in Fig 9); a microphone supported on or in the housing (see 5a Fig 9); a battery (see batteries 3) providing electrical power to the LED light source through a power switch disposed within the housing (illumination switch 5, paragraph 0078); and an electronic controller (microprocessor unit, MPU, 
	The configuration of Nakamura does not teach the battery and controller being within the housing, since these are shown remotely located on the belt portion. 
Ellis-Fant teaches the concept of having a battery and controller being within a housing of a head-mounted light (see 30 and batteries 22, Fig 2-4). It would have been obvious for one having ordinary skill in the art to look to the teachings of Ellis-Fant and utilize the more centralized housing for the device of Nakamura by having the batteries and controller within a strap portion, to provide an alternately configured housing that less obtrusive to the user and more compact. One would have been motivated to make this modification for applications where having the components in a centralized housing on the user’s head is more desired. 
As for claim 2, Nakamura disclose that the controller is further operative to receive electrical signals from an additional microphone disposed remotely from the housing (discloses that microphone may be separated from voice recognition section, 
Ellis-Fant teaches further teaches a voice controller for a head-mounted lamp that can be activated remotely from the housing (column 4 lines 50+). It would have been obvious for one having ordinary skill in the art to combine the remote microphone and controlling means of Ellis-Fant with Nakamura to provide an additional controller that can be activated remotely from the housing to allow an additional operator to provide commands and/or to increase efficiency and safety in the lighting device.
As for claim 3, Nakamura discloses the voice-activated headlamp of claim 1, wherein the battery unit is physically coupled directly to the housing; see the discussion above regarding the combination of Ellis-Fant with Nakamura, which renders battery unit (22, Fig 2-4 Ellis-Fant with housing of Nakamura).
As for claim 4, Nakamura discloses the housing includes an interface for receiving power from a remote battery unit (may receive power from battery unit 3 located on belt, which is remote from housing, see Figure 7).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Ellis-Fant, and further in view of Oliver US PAT 6289140.
As for claim 5, Nakamura discloses the device as discussed above but fails to teach or disclose the housing further includes an interface to a computer for voice-command training.  Oliver teaches an interface to a computer for voice command training for portable devices (see claim 1 and abstract). It would have been obvious for one having ordinary skill in the art to utilize Oliver with the device of Nakamura to provide a means for voice training to accept new voice commands for the device of .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Ellis-Fant, and further in view of Scannell JR US 2009/0073694.
As for claim 6, Nakamura discloses that the head-mounted unit utilizes voice commands as a controlling means (see paragraphs 0118-0119) which implies some means of storing the existing voice commands but is silent to reciting this specifically. Scannell, JR is provided as documentary evidence of a memory holding voice commands (see paragraph 0290, memory means for digitized voice commands may be stored in a variety of storage mediums, memory, etc.). In the event that this is lacking from Nakamura it would have been obvious for one having ordinary skill in the art to include a memory to store the voice commands using memory, as taught by Scannell, as a means of providing a suitable, alternate means of allowing the device to utilize voice control, since utilizing memory to hold data is old and well known in the art.  One would have been motivated to utilize memory to hold the voice commands to provide an data storing means allowing voice control.
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Ellis-Fant, and further in view of Johnson US 2014/0191664.
As for claims 7-9, Nakamura fails to teach including a proximity sensor to assist in controlling the light source (claim 18) and that the proximity sensor assists in setting an ON or OFF threshold of the light source (claim 8); and that the proximity sensor is an active infrared (IR) sensor including an IR emitter and an IR detector (claim 9).
.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Ellis-Fant, and further in view of Schlafer US 2019/0170337.
As for claim 11, Nakamura fails to teach the power switch receives a fixed-voltage power signal directly from the battery. Schlafer teaches a battery with a switch (control panel 15 and switching devices of paragraph 0056-0058) that receives a fixed-voltage power signal directly from a battery (see paragraph 0059). It would have been obvious for one having ordinary skill in the art to utilize the fixed voltage configuration of Schlafer in the device of Nakamura to provide a constant power to the device, as is known in the art. One would have been motivated to modify in this manner to achieve constant voltage for the lighting device of Nakamura.


Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As for claim 10, the prior art fails to teach or disclose the voice-activated headlamp of claim 1, wherein the battery provides fixed-voltage power signals from a remote battery unit such that no control signals are required from the battery unit to the housing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan P Dzierzynski whose telephone number is (571)272-2336.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/EVAN P DZIERZYNSKI/           Primary Examiner, Art Unit 2875